Citation Nr: 0843777	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  01-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1969 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a March 2002 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In a 
June 2003 Order and July 2003 Judgment, CAVC partially 
vacated the Board's decision and remanded the appeal.  CAVC 
found that contrary to the Board's finding, VA had not met 
its duty to notify the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  CAVC found that the Board 
must consider whether that VCAA notice error was prejudicial 
error.  In September 2003, VA appealed CAVC's Order and 
Judgment to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a May 2004 Order, the 
Federal Circuit revoked CAVC's June 2003 Order, recalled the 
July 2003 Judgment, and remanded the appeal.  The Federal 
Circuit found that, in light of its decision in Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), CAVC must 
address the rule of prejudicial error.

In a July 2004 Order and August 2004 Judgment, CAVC again 
partially vacated the March 2002 Board decision and remanded 
the appeal.  CAVC instructed the Board to consider whether 
the VCAA notice error was prejudicial error.  In October 
2004, VA appealed to the Federal Circuit.  The Federal 
Circuit stayed the appeal pending resolution of several cases 
that addressed the role of prejudicial error where VA had not 
met its duty to notify under the VCAA.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In a March 2008 
Order, the Federal Circuit lifted the stay of proceedings, 
affirmed CAVC's July 2004 Order, and remanded the appeal for 
consideration of whether the VCAA notice error was 
prejudicial in light of Sanders and Simmons.  In the decision 
below, the Board has duly considered the rule of prejudicial 
error in light of Conway, Simmons, and Sanders.  

An August 5, 2008 letter was sent to the veteran and his 
representative in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
No response from the veteran was received.  Additional 
argument was received from the veteran's attorney in November 
2008.  


FINDING OF FACT

The evidence of record demonstrates that residuals of a nasal 
injury are not related to active service.


CONCLUSION OF LAW

Residuals of a nasal injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist the veteran upon the filing of a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to claims that were 
filed on or after the date of enactment or were pending on 
that date.  See Pelegrini v. Principi, 18 Vet. App. 112, 118-
19 (2004); VAOPGCPREC 7-03 (noting that VA has authority to 
apply its regulations implementing the VCAA to claims filed 
before the date of enactment of the VCAA and still pending 
before VA as of that date).  First, VA has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  In this case, there is no issue as to providing 
an appropriate application form or completeness of the 
application.

Second, prior to initial adjudication, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These notice requirements apply to each 
element of a service connection claim:  (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  The absence of 
such notice prior to initial adjudication is presumed 
prejudicial unless VA demonstrates that there was no 
prejudice by showing that the essential fairness of the 
adjudication was not affected or that the purpose of the 
notice was not frustrated.  See Sanders, 487 F.3d at 889; 
Simmons, 487 F.3d at 896; Conway, 353 F.3d at 1374.  VA can 
demonstrate such non-prejudicial error by demonstrating that 
a reasonable person would understand from the notice what 
information and evidence was needed or by demonstrating that 
the veteran had actual knowledge of the information and 
evidence needed.  Sanders, 487 F.3d at 889; Simmons, 487 F.3d 
at 896.  

Prior to initial adjudication of the veteran's claim, a 
February 2001 letter notified the veteran of the information 
and evidence necessary to substantiate and complete a claim 
for service connection, to include the elements of a service 
connection claim.  But the letter did not expressly notify 
the veteran what part of the evidence he must provide and 
what part of the evidence VA would obtain.  The Board finds, 
however, that there is no prejudicial error.  First, a 
reasonable person would have understood from the notice what 
information and evidence the veteran and VA were responsible 
for providing or obtaining.  The February 2001 letter 
indicated that VA had obtained the veteran's service 
treatment records, VA medical records, and private medical 
records.  The letter notified the veteran that VA would 
obtain any other relevant private records for which the 
veteran provided releases.  Additionally, the veteran has 
been represented by a certified veterans' service 
organization or a private attorney throughout the prosecution 
of this claim.  Second, the veteran demonstrated actual 
knowledge that VA would obtain additional private medical 
records and that he could send in other types of evidence to 
support his claim.  In February 2001, he notified VA that 
there were no other relevant private medical records to 
obtain.  In June 2001, the veteran submitted lay statements 
and photographs in support of his claim of an in-service 
nasal injury.  Upon review of the above-noted facts, the 
Board finds that a reasonable person would have known, and 
that the veteran had actual knowledge of, what information 
and evidence was needed to support his claim, what 
information and evidence the veteran was expected to provide, 
and what information and evidence VA would obtain.  Sanders, 
487 F. 3d at 881; Simmons, 487 F.3d at 896.

The February 2001 letter also did not notify the veteran of 
the assignment of effective dates or disability evaluations.  
Dingess/Hartman, 19 Vet. App. at 486.  The Board finds, 
however, that the error is not prejudicial because service 
connection is denied herein and thus no rating or effective 
will be assigned, rendering any error harmless.  See Sanders, 
487 F.3d at 889; Simmons, 487 F.3d at 896.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons, 487 F.3d at 896; Sanders, 487 F.3d at 
889. 

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran's service treatment 
records, VA medical records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA did not provide the veteran with a medical 
examination but none was required in this case.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
credible evidence of record does not establish in-service 
incurrence of a nasal injury and does not indicate that 
residuals of a nasal injury are related to active service.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. at 121-22.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the veteran's September 2000 claim, June 2001 notice of 
disagreement, September 2001 substantive appeal, and lay 
statements from December 2000 and February 2001, he asserted 
that his nose was fractured or broken during active service.  
He also asserted that he has a scar on his nose and tends to 
get stuffy and clogged, which he related to the in-service 
nose fracture.  He reported nasal treatment since 1971.

The veteran's May 1968 service entrance examination noted 
normal nose and sinuses.  The service treatment records were 
silent regarding any nose or sinus complaints, treatments, or 
diagnoses.  The November 1970 service separation examination 
noted normal nose and sinuses.  

In a January 1972 VA medical record, the veteran reported 
cough and nasal discharge of 2 days.  The impression was 
influenza.  In January and August 1975 VA records, the 
veteran reported yellow nasal mucus and nasal congestion.  In 
a January 1976 VA record, the veteran reported nasal 
drainage.  In a February 1981 VA record, the veteran reported 
a runny nose.  

In February 1983 private medical records, the veteran 
reported a history of his nose being broken by a man hitting 
him with his fist.  He stated that he suffered a laceration 
over the nasal dorsum that was sutured.  Upon examination, 
the impressions included nasal septal deviation, nasal 
pyramid deformity with hypertrophied turbinates, and nasal 
obstruction with postnasal discharge.  An x-ray impression 
was normal sinuses.  Two weeks later, the veteran was doing 
better.  He reported that his nose was broken about 12 years 
prior, during service.  The impression was deviated septum 
with hypertrophied turbinates and nasal obstruction.  In a 
May 1983 private medical record, the veteran was doing well.  
The impression was deviated septum.

In June 1986 and April 1989 VA medical records, the veteran 
reported a runny nose.  In a September 1992 VA record, there 
was no frontal or maxillary sinus tenderness.  

The veteran submitted before and after photographs of himself 
during service that demonstrate a cut over the bridge of his 
nose.  In June 2001, lay statements from the veteran's 
brothers and his wife were submitted.  His brothers stated 
that a few weeks prior to service discharge, the veteran 
wrote them letters and stated that he had broken his nose.  
The veteran's wife stated that just before the veteran came 
home, the veteran's brother told her that the veteran had 
broken his nose.

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a nasal 
injury.  There is a currently diagnosed deviated nasal 
septum.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But the credible evidence of record does not demonstrate an 
in-service nasal injury.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  First, the veteran's 
service treatment records are silent regarding any nasal 
injury.  Second, the Board finds that the lay statements of 
record are not significantly credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection).  Although the veteran's 
relatives are competent to report the veteran's statements 
regarding an in-service nasal injury, their testimony is not 
competent to establish an in-service nasal injury because 
they did not have personal knowledge of such an injury.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  Additionally, the statements were 
provided over 30 years after the events in question.  
Buchanan, 451 F.3d at 1336-37.  Furthermore, although the 
veteran's lay statements are competent, the statements are 
not significantly credible because they were provided in 
self-interest many years after service discharge, the service 
treatment records are silent for any nasal injury, and the 
service discharge examination was negative even though the 
veteran has alleged the nose fracture would have occurred 
just weeks before.  Buchanan, 451 F.3d at 1336-37; Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that 
interest in the outcome of a proceeding may affect the 
credibility of testimony, but does not affect competency to 
testify).  The Board notes that in a 1983 service record, the 
veteran reported that his nose had been broken during 
service.  But in light of the silence of the service 
discharge examination, when the fracture is alleged to have 
occurred just weeks prior, and upon a review of the entire 
evidence of record, this statement does not establish an in-
service nasal injury.  Buchanan, 451 F.3d at 1336-37.  Thus, 
an in-service nasal injury has not been established.

Moreover, the evidence of record does not demonstrate that 
the veteran's current deviated nasal septum is related to 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  A deviated septum was not diagnosed 
until 1983, approximately 13 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  The other evidence of record does not relate the 
veteran's deviated septum to active service or to a nasal 
injury.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(holding that the question of whether the veteran's disorder 
is etiologically related to service requires competent 
medical evidence).  Although the veteran has testified that 
his sinus disorder is related to service, his testimony is 
not competent to provide such a medical opinion.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology 
but not competent to establish medical etiology or render 
medical opinions).  Accordingly, service connection for 
residuals of a nasal injury is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a nasal injury is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


